COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                          §

  El Pescador Church, Inc.,                    §             No. 08-18-00029-CV

                       Appellant,              §                Appeal from the

  v.                                           §              384th District Court

  Hector P. Ferrero, Rosa Ferrero, Antonio     §           of El Paso County, Texas
  Nunez, and Diego Sanchez,
                                               §             (TC# 2015DCV0484)
                       Appellees.
                                           §
                                         ORDER

       The Court GRANTS the Appellee’s Antonio Nunez’s third motion for extension of time
within which to file the brief until December 20, 2018. NO FURTHER MOTIONS FOR
EXTENSION OF TIME TO FILE THE APPELLEES’ BRIEF WILL BE CONSIDERED BY
THIS COURT.
       It is further ORDERED that the Hon. Isaac Cordero, the attorney for appellee Antonio
Nunez’s prepare the Appellees’ brief and forward the same to this Court on or before December
20, 2018.

       IT IS SO ORDERED this 19th day of November, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.